                        Case 6:20-cv-00477-ADA Document 63 Filed 12/04/20 Page 1 of 4




                                                IN THE UNITED STATES DISTRICT COURT
                                                 FOR THE WESTERN DISTRICT OF TEXAS
                                                           WACO DIVISION


     WSOU INVESTMENTS, LLC d/b/a BRAZOS
     LICENSING AND DEVELOPMENT,                                       Case No. 6:20-cv-00477-ADA

                                Plaintiff,
                                                                      JURY TRIAL DEMANDED
                   v.

     DELL TECHNOLOGIES INC., DELL INC.,
     AND EMC CORPORATION,
          Defendants.



      DEFENDANTS’ STIPULATION OF INVALIDITY CONTENTIONS FOR U.S. PATENT
                                 NO. 8,913,489




                                                                 i

Highly Restricted - Privileged - Confidential
            Case 6:20-cv-00477-ADA Document 63 Filed 12/04/20 Page 2 of 4




       On December 4, 2020, Defendants Dell Technologies Inc., Dell Inc., and EMC Corp.

(collectively, “Defendants”) will file petition No. IPR2021-00272 with the Patent Trial and Appeal

Board (“the Board”), requesting inter partes review of U.S. Patent No. 8,913,489 (“the ’489

patent”).

       The petition asserts four grounds of invalidity:

             1. Claims 1–3, 5–9, 11–15, 19, 20 of the ’489 patent are anticipated under 35 U.S.C.

§ 102 by U.S. Patent No. 7,639,605 to Narayanan et al. (“Narayanan”).

             2. Claims 1–20 of the ’489 patent are obvious under 35 U.S.C. § 103 over Narayanan

in view of U.S. Patent Pub. No. 2005/0063395 to Smith et al. (“Smith”) and U.S. Patent No.

5,959,968 to Chin et al. (“Chin”).

             3. Claims 4, 10, 18 of the ’489 patent are obvious under 35 U.S.C. § 103 over

Narayanan in view of U.S. Patent No. 8,503,329 to Mullooly et al. (“Mullooly”).

             4. Claims 15–20 of the ’489 patent are obvious under 35 U.S.C. § 103 over Narayanan

in view of U.S. Patent No. 7,610,405 to Moberg et al. (“Moberg”) and Mullooly.

       Defendants hereby stipulate that, if the Board institutes inter partes review on IPR2021-

00272, then Defendants will not assert invalidity of claims 1–20 of the ’489 patent in this case

based on any of the four grounds listed above, or on any other grounds involving the Narayanan,

Smith, Chin, Mullooly, and Moberg references alone or in combination with any other patent or

printed publication.

       This stipulation is not intended and should not be construed to limit Defendants’ ability to

assert invalidity of the claims of the ’489 patent based on prior art not consisting of patents or

printed publications, alone or in combination with any other reference whatsoever. Likewise, this

stipulation is not intended and should not be construed to limit Defendants’ ability to assert



                                                1
         Case 6:20-cv-00477-ADA Document 63 Filed 12/04/20 Page 3 of 4




invalidity of the claims of the ’489 patent based on any prior art other than the Narayanan, Smith,

Chin, Mullooly, and Moberg references.

Dated: December 4, 2020                    By: /s/ Barry K. Shelton
                                               Barry K. Shelton
                                               Texas State Bar No. 24055029
                                               bshelton@sheltoncoburn.com
                                               SHELTON COBURN LLP
                                               311 RR 620, Suite 205
                                               Austin, TX 78734-4775
                                               Telephone: 512.263.2165
                                               Facsimile: 512.263.2166
                                                Benjamin Hershkowitz
                                                bhershkowitz@gibsondunn.com
                                                Brian A. Rosenthal
                                                brosenthal@gibsondunn.com
                                                Allen Kathir
                                                akathir@gibsondunn.com
                                                Kyanna Sabanoglu
                                                ksabanoglu@gibsondunn.com
                                                GIBSON, DUNN & CRUTCHER LLP
                                                200 Park Avenue
                                                New York, NY 10166-0193
                                                Telephone: 212.351.4000
                                                Facsimile: 212.351.4035

                                                Y. Ernest Hsin
                                                ehsin@gibsondunn.com
                                                Jaysen S. Chung
                                                jschung@gibsondunn.com
                                                GIBSON, DUNN & CRUTCHER LLP
                                                555 Mission Street, Suite 3000
                                                San Francisco, CA 94105-0921
                                                Telephone: 415.393.8200
                                                Facsimile: 415.393.8306

                                                Ryan K. Iwahashi
                                                riwahashi@gibsondunn.com
                                                GIBSON, DUNN & CRUTCHER LLP
                                                1881 Page Mill Road
                                                Palo Alto, CA 94304-1211
                                                Telephone: 650.849.5300
                                                Facsimile: 650.849.5333

                                                Attorneys for Defendants

                                                2
       Case 6:20-cv-00477-ADA Document 63 Filed 12/04/20 Page 4 of 4



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 4th day of December 2020, the foregoing was filed

electronically in compliance with Local Rule CV-5(b)(1) and served via the Court’s electronic

filing system on all counsel who have consented to electronic service.

                                                          /s/ Barry K. Shelton
                                                          Barry K. Shelton




                                              3
